United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
BUREAU OF ALCOHOL, TOBACCO &
FIREARMS, Philadelphia, PA, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-805
Issued: October 26, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On February 11, 2011 appellant filed an application for review of a November 10, 2010
decision of the Office of Workers’ Compensation Programs (OWCP) in which an OWCP
hearing representative affirmed an April 9, 2010 schedule award decision. The appeal was
docketed as No. 11-805.1
The Board has duly considered the matter and concludes that this case is not in posture
for decision. Appellant was granted a schedule award on April 9, 2010 for a three percent
impairment of the left lower extremity. That decision was affirmed by an OWCP hearing

1

On January 17, 2006 appellant, then a 41-year-old criminal investigator, injured his left knee while undergoing
physical training. The claim was accepted for left lateral meniscus tear. Appellant stopped work on March 1, 2006
and had arthroscopic repair on March 8, 2006. He received appropriate compensation and returned to limited duty
on July 24, 2006, and to regular duty on August 31, 2006. On January 23, 2007 appellant sustained a new injury to
his left knee, adjudicated under OWCP file number xxxxxx576, and accepted for aggravation of left knee meniscus
tear.

representative on November 10, 2010.2 On appeal appellant’s attorney states that appellant had a
second accepted left knee injury on January 23, 2007, adjudicated under OWCP file number
xxxxxx576, for which he filed a schedule award claim. He asserted that a conflict in medical
evidence has been created between the opinions of Dr. Nicholas Diamond, an attending
osteopath, and an OWCP medical adviser regarding the degree of appellant’s left leg
impairment, and that appellant was entitled to an increased impairment for preexisting knee
arthritis. Counsel contended that OWCP should have used the pay rate in effect on the later of
the two left leg injuries, January 23, 2007, in calculating appellant’s schedule award.
Regarding the degree of appellant’s left leg impairment, the record forwarded to the
Board, for OWCP file number xxxxxx101, includes a March 8, 2006 operative report in which
Dr. John D. Kelly, a Board-certified orthopedic surgeon, performed a partial meniscectomy. The
postoperative diagnosis was lateral meniscus tear with chondrosis patella. The record also
contains evidence regarding the January 23, 2007 left knee injury, accepted for aggravation of
left meniscus tear. This included an April 10, 2007 operative report when Dr. Kelly performed
arthroscopic repair. The postoperative diagnoses were left lateral meniscus tear and left lateral
compartment degenerative joint disease.
Following an August 24, 2010 hearing, appellant submitted a September 9, 2010 report in
which Dr. Nicholas Diamond, an osteopath, advised that under the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A.,
Guides),3 in accordance with Table 16-3, Knee Regional Grid, appellant had a class 1 left knee
impairment due to primary knee joint arthritis, 9 percent, and a class 1 left knee impairment due
to patellofemoral arthritis, 5 percent, for total left leg impairment of 14 percent. On
November 10, 2010 an OWCP hearing representative affirmed the April 9, 2010 schedule award,
finding three percent impairment. He found Dr. Diamond’s report not rationalized, stating that
under the sixth edition of the A.M.A., Guides, in most cases only one diagnosis would be
appropriate, and that left knee arthritis had not been accepted as employment related.
It is well established that in determining entitlement to a schedule award, preexisting
impairment to the scheduled member is to be included.4 As noted above, the medical evidence
of record supports that appellant had preexisting knee arthritis, certainly before the April 2007
surgery on his left knee. Moreover, Dr. Diamond’s report was not reviewed by an OWCP
medical adviser. OWCP procedures provide that, after obtaining all necessary medical evidence,
2

Appellant submitted a July 29, 2008 report, revised on November 4, 2009, in which Dr. Steven M. Allon, an
attending orthopedic surgeon, advised that appellant had a three percent left leg impairment. Dr. Andrew A. Merola,
an OWCP medical adviser agreed that appellant had a three percent impairment, and by decision dated April 9,
2010, appellant was granted a schedule award for a three percent impairment of the left leg, for 8.64 weeks, to run
from July 29 to September 27, 2008, based on a weekly pay rate of $2,366.01, the effective rate of pay on
March 1, 2006. Appellant requested a hearing, that was held on August 24, 2010. At the hearing, appellant’s
attorney noted that OWCP accepted that appellant had a new left knee injury of January 23, 2007. He requested that
the two left leg claims be doubled, and stated that schedule award claims had been filed for both injuries. The
attorney also argued that the 2007 pay rate should have been used in calculating the schedule award. Appellant
testified regarding both left knee injuries.
3

A.M.A., Guides (6th ed. 2008).

4

Peter C. Belkind, 56 ECAB 580 (2005).

2

the file should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser
providing rationale for the percentage of impairment specified.5 If more than one method can be
used, the method that provides the higher rating should be adopted.6
Thus, the case must be remanded to OWCP to double the two left lower extremity
claims. OWCP should then compile an updated statement of accepted facts and forward all
relevant medical evidence contained in both OWCP files, including Dr. Diamond’s September 9,
2010 report, to an OWCP medical adviser for review and an opinion in accordance with the sixth
edition of the A.M.A., Guides as to whether appellant’s left knee arthritis is preexisting and for
an impairment rating of appellant’s left lower extremity.
7

Regarding the rate of pay issue, the schedule award granted on April 9, 2010 used the pay
rate in effect on March 1, 2006, the day appellant’s disability began for the January 2006
employment injury. Pay rate for compensation purposes is defined in section 8101(4) of FECA
as the monthly pay at the time of injury, the time disability begins or the time disability recurs, if
the recurrence is more than six months after returning to full-time work with the United States,
whichever is greater.8 A recurrent pay rate applies only if the work stoppage began more than
six months after a return to regular full-time employment.9 The compensation rate for schedule
awards is the same as compensation for wage loss.10 In this case, appellant returned to full duty
on August 31, 2006 following his January 17, 2006 employment injury. He sustained a new left
knee injury on January 23, 2007. While the record before the Board contains some evidence
regarding the January 2007 injury, it does not indicate when appellant stopped work following
this injury. It is therefore unclear if the proper pay rate was used to calculate appellant’s
schedule award. The Board had long held that rate of pay for schedule award purposes is the
highest rate that satisfies the terms of section 8104(4).11 The case must therefore also be
remanded on the pay rate issue for OWCP to examine both OWCP claim files to determine
whether a proper pay rate was used to calculate the April 4, 2010 schedule award, in light of the
January 2007 left knee injury.
On remand, OWCP should combine the files for appellant’s January 2006 and
January 2007 left lower extremity injuries and follow the instructions outlined above. After such
development deemed necessary, it should issue an appropriate merit decision on whether
5

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002); see Tommy R. Martin, 56 ECAB 273 (2005).
6

James R. Hill, Sr., 57 ECAB 583 (2006).

7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter
2.400.8(c)(1) (February 2000) (provides that cases should be doubled when a new injury is reported for an employee
who previously filed an injury claim for a similar condition or the same part of the body).
8

5 U.S.C. § 8101(4); see M.B., Docket No. 09-176 (issued September 23, 2009).

9

C.M., Docket No. 08-1119 (issued May 13, 2009).

10

T.T., Docket No. 09-1907 (issued June 28, 2010).

11

R.S., 58 ECAB 362

3

appellant is entitled to an increased schedule award for his left lower extremity and whether the
correct pay rate was used for schedule award purposes.
IT IS HEREBY ORDERED THAT the case in this appeal, Docket No. 11-805, be
remanded to the Office of Workers’ Compensation Programs for further proceedings consistent
with this order of the Board.
Issued: October 26, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

